                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 ------------------------------------------------------------   X          DATE FILED: 11/20/2019
 UNITED STATES OF AMERICA,                                      :
                                                                :         19-CR-806 (VEC)
                 -against-                                      :
                                                                :             ORDER
 JOSEPH FREDERICK,                                              :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 19, 2019, the Government and Defendant appeared for a

conference with this Court; and

        WHEREAS at the November 19, 2019 conference, the Court arraigned Defendant on the

Indictment (Dkt. 4), and Defendant entered a plea of not guilty;

        IT IS HEREBY ORDERED THAT:

        1.       All pretrial motions (except motions in limine) are due December 13, 2019.

Responses are due January 10, 2020. Replies are due January 24, 2020. If pretrial motions are

filed, the schedule set in paragraphs 2-5 will be adjourned and a hearing on the pretrial motions

will be held on February 13, 2020 at 10 a.m.

        2.       Motions in limine are due December 19, 2019. Responses are due January 3,

2020. There will be no replies on the motions in limine.

        3.       Requests to charge and proposed voir dire questions are due January 3, 2020.

The parties should submit only voir dire questions that are unique to this case.

        4.       The Court will hold a final pretrial conference on January 9, 2020, at 2:30 p.m.

        5.       Jury selection and trial will begin on January 13, 2020 at 10:00 a.m., Courtroom

443, Thurgood Marshall U.S. Courthouse.

SO ORDERED.
                                                                _________________________________
                                                                ____________________ _ _______
Date: November 20, 2019                                          VALERIE CAPRONI
                                                                           CAPRON   NI
      New York, NY                                              United States District Judge
